DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 28-54 are allowed under this Office action.

Allowable Subject Matter
Terminal Disclaimer has been filed and approved to overcome the ODP rejections, and the independent claims have been amended to overcome the 103 rejections. Claims 28-54, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 28-54, were carefully reviewed and a search with regards to independent claims 28, 39, and 50 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 28-54, specifically independent 28, 39, and 50,  the prior art searched was found to neither anticipate nor suggest a system comprising: one or more outwardly-facing imaging devices wearable by a user and configured to obtain images of a real-world environment in a vicinity of the user; one or more processors; and one or more computer storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: matching a portion of a current image of the real-world environment with a patch stored by the system, the patch being associated with a first salient point being tracked by the system, the first salient point being included in a prior image of the real-world environment, wherein the matching is usable to identify the first salient point in the current image, and wherein the first salient point represents a first feature of the real-world environment; accessing respective descriptors for the first salient point and a second salient point identified in the current image, wherein the second salient point represents a second feature of the real-world environment, and wherein the system stores a descriptor-based map of the real- world environment indicating real-world locations associated with the first feature and the second feature; and determining a pose associated with the system, the pose being based on the accessed descriptors and the descriptor-based map, and the pose indicating at least an orientation of the one or more outwardly-facing imaging devices in the real-world environment, and being indicative of a head pose of the user of the system.
The most relevant arts searched, Zhu, etc. (US 20120169887 A1), modified by Davis, etc. (US 20150286873 A1) and Hummel, etc. (US 20130342671 A1), teach that a system comprising: one or more imaging devices; one or more processors; and one or more computer storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: matching a portion of a current image of a real-world environment with a patch stored by the system, the patch being associated with a first salient point being tracked by the system, the first salient point being included in a prior image of the real-world environment, wherein the matching is usable to identify the first salient point in the current image, and wherein the first salient point represents a first feature of the real-world environment; accessing respective descriptors for the first salient point and a second salient point identified in the current image, wherein the second salient point represents a second feature of the real-world environment, and wherein the system stores a descriptor-based map of the real-world environment indicating real-world locations associated with the first feature and the second feature; and determining a pose associated with the system, the pose being based on the accessed descriptors and the descriptor-based map. However, Zhu, modified by Davis and Hummel, does not teaches every claimed limitation, especially the claimed limitation of "one or more outwardly-facing imaging devices wearable by a user and configured to obtain images of a real-world environment in a vicinity of the user; one or more processors; and one or more computer storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: matching a portion of a current image of the real-world environment with a patch stored by the system, the patch being associated with a first salient point being tracked by the system, the first salient point being included in a prior image of the real-world environment, wherein the matching is usable to identify the first salient point in the current image, and wherein the first salient point represents a first feature of the real-world environment; accessing respective descriptors for the first salient point and a second salient point identified in the current image, wherein the second salient point represents a second feature of the real-world environment, and wherein the system stores a descriptor-based map of the real- world environment indicating real-world locations associated with the first feature and the second feature; and determining a pose associated with the system, the pose being based on the accessed descriptors and the descriptor-based map, and the pose indicating at least an orientation of the one or more outwardly-facing imaging devices in the real-world environment, and being indicative of a head pose of the user of the system” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612